UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7130



LEROY RAGIN,

                                               Petitioner - Appellant,

          versus


WARDEN, Federal Correctional Institution,
Estill, South Carolina; UNITED STATES OF
AMERICA,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-90-25-P, CA-99-367-3-4MU)


Submitted:     November 30, 2001            Decided:   January 11, 2002


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Ragin, Appellant Pro Se. B. Frederic Williams, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Ragin appeals the district court’s order granting the

Government’s motion to dismiss his petition filed pursuant to 28

U.S.C. § 2241 (1994) or alternatively, his motion filed pursuant to

28 U.S.C.A. § 2255 (West Supp. 2001).   We have reviewed the record

and the district court’s opinion and find no reversible error. Ac-

cordingly, although we grant Ragin’s motion to file a supplemental

brief, we affirm on the reasoning of the district court.   See Ragin

v. Warden, Federal Corr. Inst., Nos. CR-90-25-P; CA-99-367-3-4MU

(W.D.N.C. filed Apr. 30, 2001, entered May 1, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2